 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                            CASE NO. 1:03-CR-5053 AWI
 9                          Plaintiff
                                                          ORDER REFERRING MATTER TO
10                  v.                                    THE FEDERAL DEFENDER’S OFFICE
11   ANTHONY LEON JOHNSON ,
12                          Defendant
13

14

15          In March 2004, the Court sentenced Defendant Anthony Johnson to three 240-month
16 concurrent sentences for violations of 21 U.S.C. §§ 841 and 846 and 18 U.S.C. § 2, conspiracy to

17 distribute cocaine base, distribution of cocaine base, and aiding and abetting. See Doc. No. 34.

18 Petitioner was represented by the Federal Defender’s Office.

19          On January 7, 2019, Petitioner filed a pro se petition to reduce sentence pursuant to the
20 First Step Act. See Doc. No. 132.

21          On January 9, 2019, Chief District Judge O’Neill issued Eastern District of California
22 General Order No. 595, styled In re: Retroactive And Other Application Of The First Step Act

23 (“General Order 595”). Pursuant to General Order 595, the Federal Defender is appointed to

24 represent any defendant who inter alia was previously determined to be entitled to appointment of

25 counsel, in order to determine whether that defendant may qualify for relief under the First Step

26 Act or to present any petitions, motions, or applications relating to the First Step Act. General
27 Order 595 also authorizes both the Eastern District of California Probation Office and the Clerk’s

28 Office to disclose presentence investigation reports, statements of reasons, and judgments to the
 1 Federal Defender in order to determine eligibility for relief under the First Step Act. Finally,

 2 General Order 595 states that the Court will notify the Federal Defender of all pending pro se

 3 motions and petitions seeking relief under the First Step Act.

 4              Here, Defendant was previously represented by the Federal Defender’s Office, and his
 5 motion purports to raise issues related to the First Step Act. Thus, Defendant fits within the

 6 purview of General Order 595, and the Federal Defender’s Office will represent Defendant in

 7 connection with his motion.

 8

 9                                                            ORDER
10              Accordingly, IT IS HEREBY ORDERED that, no later than 50 days from service of this
11 order, the Federal Defender’s Office shall file a supplement to Defendant’s First Step Act motion

12 that addresses Defendant’s eligibility for relief under the First Step Act.1

13
     IT IS SO ORDERED.
14

15 Dated: January 17, 2019
                                                             SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28   1
         If additional time is needed, the Federal Defender’s Office may file a request for an extension of time.

                                                                   2
